Citation Nr: 0909442	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar 
strain with loss of lordosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial compensable rating for anal 
fissures.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to March 
2005.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that an October 2008 rating decision granted 
the Veteran service connection for pes cavus with history of 
metatarsalgia and assigned a noncompensable evaluation from 
March 2, 2005.  Accordingly, the issues of service connection 
for pes cavus and metatarsalgia base of the 5th metatarsal 
joint of the right foot are not currently on appeal before 
the Board.


FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar spine is 90 degrees 
and combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, is not demonstrated; there is no neurological 
deficit or incapacitating episodes.

2.  The Veteran's anal fissures are manifested by focal pain 
to palpation of the anterior wall of the anus and occasional 
rectal bleeding with painful bowel movement, without loss of 
sphincter control, hemorrhoids, or leakage of stool.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a lumbar strain 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2008).

2.  The criteria for an initial compensable rating for anal 
fissures are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7335 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
low back and anal fissures disabilities, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial ratings assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged ratings" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

Lumbar Strain

In a December 2005 rating decision, the RO granted the 
Veteran service connection for a lumbar strain with loss of 
lordosis.  An evaluation of 10 percent was assigned, 
effective March 2, 2005.  In his June 2006 notice of 
disagreement, the Veteran argued that he should be given a 
higher rating for his service-connected low back disability 
because he had pain, loss of muscular strength and limited 
range of motion due to a herniated disc that was misdiagnosed 
as sciatica, low back strain and fat wallet syndrome.  He 
also claimed that the June 2005 VA examiner reported 
incorrect data for his range of motion.  In his December 2006 
VA Form 9, the Veteran claimed that the pain related to his 
injury sustained on active duty was constant and had never 
healed.  He also claimed that he had to use orthotics for 
pain free walking.

The Veteran's disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
current spine rating criteria are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  Under the General Rating 
Formula for Diseases and Injuries of the Spine, the next 
higher rating of 20 percent is assigned with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward motion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a 
(2008), Note (2). Also, any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate Code.  38 C.F.R. § 4.71a 
(2008), Note (1).

As for Diagnostic Code 5243, the next higher rating of 20 
percent using the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes requires evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
year.  

The medical evidence of record is primarily in the form of VA 
medical examination findings, and they reflect the Veteran's 
primary complaint is that he has low back pain.  He also 
claims that the pain radiates to the left leg and lower 
extremity.  He describes the pain as a burning and sharp ache 
with an intensity level of 6/10-8/10.  

On examination in June 2005, there was no radiation of pain 
on movement of the thoracolumbar spine, and there was no 
tenderness.  Straight leg raising on the right and left were 
negative.  There was no paravertebral muscle spasm noted.  
Range of motion was 70 degrees for flexion; 30 degrees for 
extension; 30 degrees for right and left lateral flexion; and 
30 degrees for right and left rotation.  Range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner also noted that 
there was no evidence of intervertebral disc syndrome.  The 
examiner diagnosed the Veteran with chronic ligamentous 
strain of the lumbar spine based on the clinical examination 
with slightly decreased range of motion and loss of lumbar 
lordosis on X-rays.

On examination in May 2008, there was no radiation of pain on 
movement of the thoracolumbar spine, and there was no 
tenderness.  Straight leg raising test on the right was 
negative, but straight leg testing on the left was positive.  
Inspection of the spine revealed normal head position with 
symmetry in appearance and there was symmetry of spinal 
motion with normal curvatures of the spine.  No ankylosis of 
the spine was present.  The examiner also noted that there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Range of motion was 90 
degrees for flexion; 30 degrees for extension; 30 degrees for 
right and left lateral flexion; and 30 degrees for right and 
left rotation.  The examiner noted that range of motion was 
additionally limited by pain by 5 degrees after repetitive 
use, but not by fatigue, weakness, lack of endurance or 
incoordination, with pain having the major functional impact.  
An X-ray of the lumbosacral spine conducted at that time 
showed good alignment throughout the lumbar spine with disc 
spaces preserved and vertebral body height maintained.  The 
SI joints were unremarkable.  The examiner changed the 
Veteran's diagnosis to lumbar strain with sciatica based on 
the Veteran's subjective history and the objective 
examination.

The various range-of-motion findings indicate some restricted 
motion in the lumbar spine.  However, forward flexion, in 
particular, is possible significantly beyond the restrictions 
commensurate to a 20 percent rating under Diagnostic Code 
5237, and the combined range-of-motion is greater than 120 
degrees.  Nor is a higher rating possible under Diagnostic 
Code 5237 based on evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, as the evidence is negative as to such 
manifestations. 

The Board also notes that there is no medical evidence of 
incapacitating episodes or neurological abnormalities.  
Therefore, a more favorable evaluation is not permissible 
under Diagnostic Code 5243 or any rating criteria used to 
evaluate any neurological deficit.

The Board concludes that the preponderance of the evidence is 
against a higher rating.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra- 
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2008).  
The record reflects that the Veteran has not required 
frequent hospitalizations for his low back disability and 
that the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra- 
schedular consideration is not in order.

Anal Fissures

Service medical records showed treatment of anal fissures 
with follow-up and an abnormal assessment of the anus at 
separation.  In a December 2005 rating decision, the RO 
granted service connection for anal fissures.  An initial 
noncompensable rating was assigned under DC 7335, effective 
March 2, 2005.  In his June 2006 notice of disagreement, the 
Veteran argued that he should be given a higher rating for 
his service-connected anal fissures because he had occasional 
blood flow associated with a bowel movement which occurred 
about once every other week and took five to ten minutes to 
stop.  

Under Diagnostic Code 7335, ratings are assigned based on the 
degree of impairment of sphincter control.  A noncompensable 
rating is for assignment when there is healed or slight 
impairment of sphincter control without leakage.  A 10 
percent rating is for assignment when there is constant 
slight or occasional moderate leakage.  A 30 percent rating 
is for assignment with occasional involuntary bowel movements 
necessitating the wearing of a pad.

On VA examination in June 2005, the Veteran reported 
occasional rectal bleeding.  Assessment showed a 2 mm anal 
fissure without hemorrhoids.  The examiner's diagnosis was 
small anal fissure without complications.

During his most recent VA examination in May 2008, the 
Veteran reported blood per rectum once a month after a bowel 
movement with pain.  He denied any anal itching, diarrhea, 
pain, tenesmus, swelling or perianal discharge.  He did not 
report any leakage of stool.  Rectal examination showed no 
evidence of ulceration, fissures, reduction of lumen, trauma, 
rectal bleeding, proctitis, infections, spinal cord injury, 
protrusion or loss of sphincter control, and there were no 
hemorrhoids detected.  There was focal pain to palpation of 
the anterior wall of the anus consistent with anal fissure.  
The examiner continued the VA established diagnosis of anal 
fissures.

For the Veteran to receive at least a minimal compensable 
rating under Diagnostic Code 7335, there must be evidence of 
loss of sphincter control demonstrated by constant slight or 
occasional moderate anal leakage.  The evidence of record 
does not show that the Veteran has any leakage of stool.  In 
this regard, the Board notes that the Veteran has reported 
rectal bleeding after a painful bowel movement once a month.  
However, rectal bleeding is not considered to be a symptom of 
loss of sphincter control under the applicable VA 
regulations.  Therefore, the Board concludes that the 
preponderance of the evidence is against a compensable 
rating.

The Board has also considered whether there is any other 
diagnostic code upon which a compensable evaluation would be 
warranted but has found none.  The Board has also considered 
whether the case should be referred for extra- schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record reflects that the Veteran has not required frequent 
hospitalizations for his anal fissures and that the 
manifestations of the disability is not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra- 
schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in May 2005, the Veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the Veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased initial 
disability rating for his low back or anal fissures 
disabilities, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased initial disability rating for a low back or anal 
fissures disability  is not warranted.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claims were not 
prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for lumbar strain with loss 
of lordosis is denied.

A compensable rating for anal fissures is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


